Title: To Thomas Jefferson from Abigail Adams, 20 December 1785
From: Adams, Abigail
To: Jefferson, Thomas



Dear Sir
Grosvenor Square Decemr. 20th. 1785

Your favours by Colln. Smith and by the Baron Polintz came safe to hand. As you have justly estimated the Worth and merit of the former, you will easily suppose we were very glad to see him, and equally so to wellcome Colln. Humphryes upon English Ground. I hope his reception here will be as agreeable to him as he expected. He will inform you I dare say that he has seen both the Lions, and His Majesty.
You will find by the publick Papers what favourites we are at Court. The Prince of Wales supping with us, Mr. Adams holding frequent conferences with his Majesty, and yesterday going to Windsor for the same purpose. It is said by some that these are Ministerial manoeuvres to keep up the stocks. A Paragraph of this kind has certainly been attended with that effect. Others say it is to seek out the minds of the People with respect to a Treaty with America, of which if I dared to give my opinion, I should say that some simptoms have lately appeard tending to that point. But this is said in confidence Sir, as I must not betray secrets.
The affair of Capt. Stanhope has been officially taken up and his Conduct much disapproved of by the Lords of the Admirality, as Congress are informed by an official reply to them. Mr. A. has also received an answer to his Demand of the Citizens of the United States sent to the East Indies, “that orders were immediately issued for their discharge.” It is not probable that any thing very material will take place till the meeting of Parliament.
The Pacquet arrived last week from New York, in which came Passenger Monsieur Houdon. He returns to Paris the latter End of this week. There were no official Dispatches, and only a private Letter or two to the second of November. But as Mr. A. writes you  I will leave Politicks with which I really have no business, and talk of that which more properly belongs to me.
The Commission you honourd me with will be compleat to send by the return of Colln. Humphryes. I received my Plateau safe about ten days since. It is a very good one and I am much obliged by your kind attention to it. The Deities however shewed that they were subject to Humane frailty and got a few Limbs dislocated in their Tour.
If Mr. Barclay will be so good as to settle with Mr. Bonfeild Mr. Adams will be obliged to him. Coll. Smith delivered me the Louis’s you sent by him, and when Colln. Humphryes returns I will forward you the account of my stewardship.
Compliments to Mr. Short. We are sorry to hear of his indisposition. I once found great benefit in the Dissorder which he complains of by taking an oz. of Castile soap and a pint of Bristol Beer dividing it into three portions; and takeing it three Mornings, fasting.
I wish you could make it convenient to let Miss Jefferson come and pass a few Months with us here. I do not yet dispair of seeing you in England and in that Case you will certainly bring her with you.
I am Sir your most obedient servt.,

A Adams

